     Case 2:21-cv-00030-APG-VCF Document 27 Filed 09/13/21 Page 1 of 3



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     LUIS CARDENAS-ORNELAS,                              Case No. 2:21-cv-00030-APG-VCF
10                                       Plaintiff,                     ORDER
             v.
11
      WICKHAM, et al.,
12
                                     Defendants.
13

14          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a

15   state prisoner. Plaintiff paid the full filing fee in this matter. (ECF No. 15). The Court

16   imposed a 90-day stay and entered a subsequent order in which the parties were

17   assigned to mediation by a court-appointed mediator. (ECF Nos. 22, 24). The Office of

18   the Attorney General has filed a status report indicating that settlement has not been

19   reached and informing the Court of its intent to proceed with this action. (ECF No. 26).

20          For the foregoing reasons, IT IS ORDERED that:

21          1.     The Clerk of the Court shall electronically SERVE a copy of this order and

22   a copy of Plaintiff’s complaint (ECF No. 13) on the Office of the Attorney General of the

23   State of Nevada by adding the Attorney General of the State of Nevada to the docket

24   sheet. This does not indicate acceptance of service.

25          2.     Service must be perfected within ninety (90) days from the date of this order

26   pursuant to Fed. R. Civ. P. 4(m).

27          3.     Subject to the findings of the screening order (ECF No. 12), within twenty-

28   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

                                                      1
     Case 2:21-cv-00030-APG-VCF Document 27 Filed 09/13/21 Page 2 of 3



1    notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

2    accepts service; (b) the names of the defendants for whom it does not accept service,

3    and (c) the names of the defendants for whom it is filing the last-known-address

4    information under seal. As to any of the named defendants for whom the Attorney

5    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

6    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

7    information. If the last known address of the defendant(s) is a post office box, the Attorney

8    General's Office shall attempt to obtain and provide the last known physical address(es).

9           4.     If service cannot be accepted for any of the named defendant(s), Plaintiff

10   shall file a motion identifying the unserved defendant(s), requesting issuance of a

11   summons, and specifying a full name and address for the defendant(s).                For the

12   defendant(s) as to which the Attorney General has not provided last-known-address

13   information, Plaintiff shall provide the full name and address for the defendant(s).

14          5.     If the Attorney General accepts service of process for any named

15   defendant(s), such defendant(s) shall file and serve an answer or other response to the

16   complaint within sixty (60) days from the date of this order.

17          6.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

18   been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

19   document submitted for consideration by the Court. Plaintiff shall include with the original

20   document submitted for filing a certificate stating the date that a true and correct copy of

21   the document was mailed or electronically filed to the defendants or counsel for the

22   defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

23   to the individual attorney named in the notice of appearance, at the physical or electronic

24   address stated therein. The Court may disregard any document received by a district

25   judge or magistrate judge which has not been filed with the Clerk, and any document

26   received by a district judge, magistrate judge, or the Clerk which fails to include a

27   certificate showing proper service.

28          7. The application to proceed in forma pauperis (ECF No. 11) is denied as moot.

                                                   2
     Case 2:21-cv-00030-APG-VCF Document 27 Filed 09/13/21 Page 3 of 3



1          8. This case is no longer stayed.

2                                        September
           DATED THIS 13th      day of                 2021.
3

4
                                               UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                3
